Citation Nr: 1325877	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-29 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran served on active duty from May 1941 to June 1945.  The Veteran died in August 2009.  The appellant is his surviving spouse. 

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota, which denied the appellant's claim for service connection for the cause of the Veteran's death, but found that basic eligibility to Dependent's Educational Assistance was established from August 1, 2009.  The appellant appealed the denial of service connection for the cause of the Veteran's death.  Jurisdiction over the case was subsequently returned to the VA RO in Los Angeles, California.

The appellant, in her September 2011 VA Form 9, requested a Board videoconference hearing.  The hearing was scheduled for January 2012, and the appellant was notified by way of a November 2011 letter.  The appellant did not appear for the scheduled hearing, did not explain why she failed to appear and did not request that the hearing be rescheduled.  Thus, the appellant's hearing request is deemed withdrawn.

The record before the Board consists of paper claims file and an electronic file known as Virtual VA.


REMAND

The Board is of the opinion that additional development is required before the appellant's claim is decided.

During his lifetime the Veteran was service-connected for posttraumatic stress disorder, for a fragment wound of the mid-thoracic area and left posterior chest, and for a fragment wound scar of the right buttock.  He also was in receipt of a total disability rating based upon individual unemployability from October 30, 2000, until the time of his death in 2009. 

The Veteran died August 1, 2009.  The death certificate identifies the immediate cause of death as respiratory failure, with community acquired pneumonia and chronic hydro pneumothoraces as underlying causes.  Other significant conditions contributing to death, but not resulting in the underlying cause included hypertension and diabetes mellitus, type II.  The death certificate also notes that a wedge resection of the upper left lung lobe had been performed on March 6, 2008.  The appellant contends that the Veteran's service-connected fragment wound of the mid-thoracic area and left posterior chest, contributed to his death.  See appellant's September 2011 VA Form 9, and her representative's November 2011 VA Form 646.

The Board's review of the record has disclosed that no treatment records for the Veteran in the seven years prior to his death are of record.  In December 2009, the appellant submitted a VA Form 21-4142 notifying the RO that the Veteran received medical care from the VA Greater Los Angeles Healthcare System from 1998 to 2009.  The claims files, both paper and electronic, include VA outpatient treatment records dated through February 2002.  Moreover, the Veteran's death certificate shows that he died while an inpatient at a private hospital, Arroyo Grande Community Hospital in San Luis Obispo, California.  The records related to his terminal care are not of record.

In light of these circumstances, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC must undertake appropriate development to obtain any outstanding relevant records pertaining to the Veteran's care at any facility within the VA Greater Los Angeles Healthcare System since February 2002.

2.  The RO or the AMC should undertake appropriate development to obtain any other outstanding medical records pertinent to the appellant's claim, to include records pertaining to his terminal care as an inpatient at the Arroyo Grande Community Hospital in San Luis Obispo, California and any other relevant private treatment.  The appellant should be provided with the appropriate VA Form 21-2142 with instructions to complete it in order for VA to assist her in obtaining private treatment records.

3.  If any requested records related to remand instructions 1 and/or 2 are not available, such should be reflected in the record and the appellant notified in accordance with 38 C.F.R. § 3.159(e).

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the RO or the AMC should furnish to the appellant and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

